MINER, J.,

(dissenting):

An indictment was presented by the grand jury, and filed • October 1, 1891, charging £*that the defendant, J. C. Sul*201livan, is accused by tbe grand jury of this court by this indictment of the crime of gaming, committed as follows: The said J. C. Sullivan, on the 1st day of August, A. D. eighteen hundred and ninety-one, at the county of Juab, in said Territory of Utah, and within the judicial district aforesaid, unlawfully did maintain, conduct, and carry on a certain gambling game commonly called ‘faro/ and did permit and suffer divers idle and evil-disposed persons to play and game at said game of faro divers sums of money,” etc. On being arraigned, defendant pleaded to said indictment a former conviction, specifying the following particulars: “That on the 19th day of September, 1891, a complaint regularly sworn, to was filed with the justice of the peace of Eureka precinct, Juab county, Utah Territory, charging the defendant with having on the 1st day of January, 1891, at Eureka, in Juab county, Utah Territory, and on divers days thereafter from the day last aforesaid, to wit, January 1, 1891, up to and including the 19th day of -September, 1891, unlawfully opened, continued, and carried on a certain gambling game commonly known as ‘faro/ for money, and checks representing value. That the defendant was duly convicted by his plea of guilty of the offense charged in said complaint, and judgment passed against him, and was satisfied. * * * That the defendant is the same person charged in the said complaint, and the charge in the said complaint is the same offense as that charged in the indictment, and was committed between the dates mentioned in the complaint; and that the acts charged in the indictment are essential parts of the offense charged in the complaint. That the evidence necessary to support the indictment would have sustained the charge made in the complaint.” This plea was demurred to by the district attorney, and the court sustained the demurrer. By the demurrer the facts stated in the plea are admitted to be true. The question, therefore, *202upon this appeal is whether or not the facts stated in the plea constitute in law a former conviction.
The statute under which the indictment is found and under which the complaint in the justice’s court was made reads as follows: “Every person who deals, plays, or carries on, opens or causes to be opened, or who conducts, either as owner or employé, whether for hire or not, any game of faro, monte, roulette, lansquenet, - rouge et noir, rondo, or any game played with cards, dice, or any other device, for money, checks, credit, or any other representative of value, is guilty of a misdemeanor.” 2 Comp. Laws TJtah, p. 601, §. 4541. The complaint upon which the defendant was convicted before the justice covered a period of time extending from January 1, 1891, up to and including- September 19, 1891. During this time it is alleged that this offense was committed. . This period covered and included August 1, 1891, the same day upon which the indictment alleged another offense to have been committed. It therefore charges as an offense the acts which were embraced within the scope of the complaint upon which the appellant has once been convicted and fined. The complaint having alleged the offense as a continuing one, and having been treated in its continuing aspect, the prosecution would have no right afterwards to carve out a portion of the time included within it, and seek a further conviction for the same offense, when a conviction -had been had. They had the right to fix the dates in the first complaint within which they could allege and prove the commission of the offense, but, having once made that election, and secured a conviction thereon, they should not be allowed to travel over the same ground again, and endeavor to secure another conviction for the same offense and transaction which occurred at a time carved out of the period upon which a previous conviction had been had. 1 Chit. Crim. Law, 452; Com. v. Roby, 12 *203Pick. 496; State v. Locklin, 59 Vt. 654, 10 Atl. Rep. 464; State v. McCormack, 8 Or. 236; Quitzow v. State, 28 Amer. Rep. 396; Wright v. State, 17 Tex. App. 152; 1 Bish. Crim. Law, 1054; Com. v. Hudson, 14 Gray, 11; 1 Bish. Crim. Law, §§ 890, 891; King v. Emden, 9 East, 437; Benn. & H. Lead. Crim. Cas. 561. “A. continuing offense is a transaction or a series of acts set on foot by a single impulse, and operated by an unintermittent force, no matter, how long a time it may occupy.” Whart. Crim. PI. 474. “ The offense of keeping a gambling table may be committed by a single act, or it may be continuous in its nature, and may therefore be proved by one or a series of acts showing the requisite criminal intention by a proper measure of proof.” Bibb v. State, (Ala.) 3 South. Rep. 711.
I think the demurrer to the plea of former conviction should have been overruled. The transaction and offense covered by the indictment was the same offense and transaction upon which the defennant had been previously convicted under a continuing complaint, alleging the same offense and transaction. The evidence necessary to support the indictment would have supported and sustained the charge made in the complaint. The act charged in the-indictment was an essential part of the same offense charged in the complaint. The carrying on of this gambling game of faro may be by one who is not present, and who takes no active part in it. The maintaining, conducting, and carrying on the gambling game charged is continuous in its nature, and ends only when the owner or manipulator ceases to maintain, conduct, and carry it on, and there are no players to engage in it. Appellant had been once convicted and punished for the offense which formed a part of the transaction of carrying on, maintaining, and conducting a gambling game as charged in the indictment. The following cases bear upon the question: In re Nielsen, 131 U. S. 176, 9 Sup. Ct. Rep. 672; In re Snow, 120 U. S. 274, *2047 Sup. Ct. Rep. 556; 1 Chit. Crim. Law, 452; Dixon v. Corporation, 4 Cranch, C. C. 114; Hinkle v. Com., 4 Dana, 518; 1 Bish. Crim. Law, 804; U. S. v. Burch, 1 Cranch, C. C. 36; Com. v. Jenks, 1 Gray, 490; Jackson v. State, 14 Ind. 327; State v. Lindley, Id. 430; People v. Saunders, 4 Parker, Crim. R. 196; 1 Whart. Crim. Law, § 565. In my opinion, the order and decision of the district court in sustaining the demurrer should be reversed, and the judgment and sentence of the court should be set aside, and the defendant ordered discharged.